*62ON APPLICATION FOR REHEARING
ROLAND L. BELSOME, Judge.
hWe initially reversed the trial court’s conviction of Raymond Moliere for attempted second-degree murder because the state could not prove that the armed robbery charge against him had been amended before trial, as required by the Louisiana Criminal Code of Procedure. LSAC.Cr.P. Art. 487.1(A). In its application for rehearing, the State attached a portion of the trial transcript that was missing from their original appellee brief. This portion of the transcript demonstrates the charge against the defendant was amended before trial, and that defendant voiced no objections. Consequently, we granted rehearing and now affirm the trial court’s conviction of Raymond Moliere for attempted second-degree murder.
REHEARING GRANTED; TRIAL COURT AFFIRMED.
ORDER
hIT IS ORDERED that the Motion for Reconsideration and to Remand for the Authentic of the Documents Presented by the District Court-Orleans Parish filed by defendant, Raymond Moliere, is hereby DENIED.
/s/ Roland L. Belsome Judge Roland L. Belsome
/s/ Terri F. Love Judge Terry F. Love
/s/ Leon A. Cannizzaro, Jr. Judge Leon A. Cannizzaro, Jr.